Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

 TAYLOR HOKE, an individual,
 LAUREN OTTAVIANO BUDANO,
 an individual, and STRATTENE
 JULIO, an individual,

        Plaintiffs,
 vs.

 LEGACY HEALING CENTER
 MARGATE LLC, a Florida limited
 liability company,

        Defendant.
                                                                              /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        The Plaintiffs, TAYLOR HOKE, an individual (hereinafter referred to as AHoke@),

 LAUREN OTTAVIANO BUDANO, an individual (hereinafter referred to as AOttaviano@), and

 STRATTENE JULIO, an individual (hereinafter referred to as AJulio@) (hereinafter sometimes

 collectively referred to as APlaintiffs=), by and through their undersigned counsel, hereby sue the

 Defendant, LEGACY HEALING CENTER MARGATE LLC, a Florida limited liability

 company(hereinafter referred to as ALEGACY@), and for their causes of action, declare and aver

 as follows:

                                 PRELIMINARY STATEMENT

 1.     This action seeks declaratory, injunctive and equitable relief, equitable damages,

 compensatory and punitive damages, costs and reasonable attorney=s fees for gender (pregnancy)

 discrimination suffered by Plaintiffs in the form of termination of employment, in violation of


                                                 1
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 2 of 8




 Title VII of the Civil Rights Act of 1964 and 1991.

                                          JURISDICTION

 2.     This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. ' 2000e et

 seq., as amended by the Pregnancy Discrimination Act, 42 U.S.C. ' 2000e(k) and the Civil

 Rights Act of 1991, 42 U.S.C. ' 1981a (hereinafter referred to as ATitle VII@).

 3.     Jurisdiction is invoked pursuant to 28 U.S.C. '' 1331 and 1343(a)(4), as well as 42

 U.S.C. '2000e-5(f).

 4.     All administrative requirements have been exhausted. The Equal Employment

 Opportunity Commission (hereinafter referred to as AEEOC@) has issued each Plaintiff a notice of

 right to sue1, based upon a charge of discrimination timely and dual-filed with the EEOC and the

 Florida Commission on Human Relations (hereinafter referred to as AFCHR@).

 5.     Plaintiffs reserve the right to move the Court for leave to amend this Complaint to add

 claims arising under the Florida Civil Rights Act of 1992 (AFCRA@), in the event the FCHR

 determines there is reasonable cause to believe that a discriminatory practice has occurred in

 violation of the FCRA or in the event the FCHR fails to conciliate or determine whether there is

 reasonable cause on Plaintiffs= charge of discrimination within 180 days of the filing of the

 Plaintiffs= charges of discrimination, pursuant to ' 760.11(4) and/or (8), Fla. Stat.

                                               VENUE

 6.     Venue is proper in the Southern District of Florida because the unlawful employment

 action giving rise to this lawsuit occurred in Broward County, Florida.




 1 Issued on July 16, 2021 for Taylor Hoke, and on August 13, 2021 for both Strattene Julo and Lauren

                                                   2
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 3 of 8




                                               PARTIES

 7.     Hoke is a citizen and resident of Palm Beach County, Florida, within the jurisdiction of

 this Court, and otherwise sui juris in all respects.

 8.     Ottaviano is a citizen and resident of Broward County, Florida, within the jurisdiction of

 this Court, and otherwise sui juris in all respects.

 9.     Julio is a citizen and resident of Broward County, Florida, within the jurisdiction of this

 Court, and otherwise sui juris in all respects.

 10.    Defendant, Legacy, is a Florida corporation authorized to do and doing business in the

 state of Florida, and within the jurisdiction of this Court.

 11.    At times material hereto, Hoke was an employee within the meaning of Title VII.

 12.    At times material hereto, Ottaviano was an employee within the meaning of Title VII.

 13.    At times material hereto, Julio was an employee within the meaning of Title VII.

 14.    At times material hereto, Legacy was a covered employer within the meaning of Title

        VII.

                                                   FACTS

 15.    Legacy is a drug and alcohol rehabilitation center located in Margate, Florida.

 16.    At times material hereto, Hoke was a member of a protected class (pregnant female).

 17.    Legacy hired Hoke on August 1, 2020, employing her as a Behavioral Health Technician.

 18.    At all times material hereto, Hoke was qualified to perform her position and did so in a

 competent and satisfactory manner. In fact, during the week prior to my termination, on or about

 April 28, 2021, one of Hoke=s supervisors, Karlee Whitford, praised Hoke about the initiative

 Hoke was taking within the company.

 Ottaviano Budano.

                                                     3
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 4 of 8




 19.     On or about May 1, 2021, Hoke informed Whitford she was pregnant. Hoke also

 informed Whitford at that time her pregnancy was considered "high-risk" and she would be

 setting a doctor's appointment shortly thereafter. In fact, Hoke went to a doctor on May 4, 2021,

 for, among other procedures, a blood draw.

 20.     Shortly after Hoke=s May 4 appointment, she sent a text message to Whitford advising

 her the doctor was unable to draw blood due to a vein issue. Within the next hour after Hoke sent

 her text message to Whitford, Legacy=s Director of Human Resources, Amina Laurenceau, called

 Hoke to inform her of Legacy=s termination of her employment, for no stated reason other than

 "the company had decided to go in a different direction."

 21.     One week after Legacy terminated her, Hoke suffered a miscarriage.

 22.     At times material hereto, Ottaviano was a member of a protected class (pregnant female).

 23.     Legacy hired Ottaviano in November, 2019. Ottaviano was initially employed as a

 Behavioral Health Technician, but in October, 2020, Ottaviano was promoted to Lead

 Behavioral Health Technician.

 24.     At all times material hereto, Ottaviano was qualified to perform her position and did so in

 a competent and satisfactory manner. In fact, Ottaviano was utilized as a Female Behavioral

 Health Technician Supervisor for over three months in early 2021 while the actual Female

 Behavioral Health Technician Supervisor was out of state opening a new location. In early June,

 2021, Ottaviano had a conversation with her supervisor, Whitford, and another conversation with

 another member of leadership (Director of Strategic Planning), Jim Devine, wherein the parties

 discussed Ottaviano filling an actual supervisor role when the company expanded in September

 2021.



                                                  4
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 5 of 8




 25.    In April, 2021, at approximately 4-6 weeks pregnant, Ottaviano advised Jim Devine,

 Amina Laurenceau (Director of Human Resources) and Timothy Rokosz (Director of Housing)

 of her pregnancy.     Ottaviano suffered a miscarriage shortly thereafter.    Shortly thereafter,

 Ottaviano became pregnant again.

 26.    At all times material hereto, and certainly as of June 2021, Legacy leadership was aware

 of Ottaviano=s pregnancy. With no notice or even an indication leadership was unhappy with her

 performance, on June 29, 2021, Ottaviano was called by Amina Laurenceau, who advised

 Ottaviano she was terminated as "the company had decided to go in a different direction."

 27.    At times material hereto, Julio was a member of a protected class (pregnant female).

 28.    Legacy hired Julio on April 22, 2021. Julio was hired as an Intensive Outpatient

 Therapist (IOP).

 29.    At all times material hereto, Julio was qualified to perform her position and did so in a

 competent and satisfactory manner. While employed, Julio was advised by other technicians and

 co-workers, as well as her assistant supervisor, Nicole (last name unknown) and her main

 supervisor, David Levine, that she was doing a great job. Julio received no negative comments or

 negative feedback at all.

 30.    At the time of her hire, Julio was approximately four (4) months pregnant. During the

 week of May 24, 2021, Amina Laurenceau (Director of Human Resources) met with Julio to

 discuss when she would be eligible for Legacy=s health insurance plan, as well as Julio=s due

 date. In fact, when Laurenceau specifically asked Julio if there was anything she needed, Julio

 advised she needed health insurance. Laurenceau advised Julio she would put her on Legacy=s

 health insurance policy before the sixty (60) day waiting period expired. Julio was insured as of

 June 1, 2021.

                                                5
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 6 of 8




 31.      Upon arriving at work on June 18, 2021, Julio was called into Amina Laurenceau=s

 office, where she advised Julio she was terminated because "the company had decided to go in a

 different direction." Julio asked if there was any other reason for her termination and was

 advised there was not.

 32.      At all times material hereto, Marc Effron had power and control over Plaintiffs including,

 but not limited to, the power to terminate Plaintiffs or, in the alternative, to influence or effect

 final corporate decisions regarding the termination of Plaintiffs.

 33.      Since Effron, as the Chief Operating Officer of Legacy, was vested with supervisory

 authority and control over Plaintiffs, including but not limited to the power to terminate

 Plaintiffs, or, in the alternative, to effectively cause or bring about the termination of Plaintiffs,

 Legacy is responsible for the acts and conduct of Effron.

 34.      Since the time of their termination, and despite duly diligent efforts to do so, Plaintiffs

 have been unable to find substantially equivalent employment.

                                               COUNT I

                  GENDER (PREGNANCY) DISCRIMINATION (TITLE VII)

 35.      Plaintiffs incorporate as if fully realleged herein paragraphs 1 through 34.

 36.      As pregnant females, at all times material hereto, Plaintiffs were members of a protected

 class.

 37.      Through its above-described acts and conduct toward Plaintiffs, Legacy has violated

 Plaintiffs= rights under Title VII.

 38.      Legacy engaged in discriminatory acts and conduct against Plaintiffs with malice and/or

 reckless indifference to Plaintiffs= rights under Title VII.



                                                    6
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 7 of 8




 39.    Plaintiffs have suffered direct pecuniary losses as a result of Legacy=s above-described

 violations of Title VII.

 40.    Plaintiffs have suffered, are now suffering, and will continue to suffer emotional pain and

 suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

 losses as a direct result of Legacy=s discriminatory acts and conduct.

 41.    Plaintiffs will suffer future pecuniary losses as a direct result of Legacy=s discriminatory

 acts and conduct.

 42.    Plaintiffs have no plain, adequate, or complete remedy at law to redress the wrongs

 alleged and are now suffering and will continue to suffer irreparable injury from their treatment

 by Legacy unless Legacy is enjoined by this Court.

        WHEREFORE, Plaintiffs, Taylor Hoke, Lauren Ottaviano Budano, and Strattene Julio,

 pray this Honorable Court:

        A.      Declare Legacy=s conduct to be in violation of Plaintiffs= civil rights under Title

                VII;

        B.      Enjoin Legacy from further engaging in such conduct;

        C.      Award Plaintiffs equitable damages in the form of back pay;

        D.      Award Plaintiffs the equitable remedy of reinstatement, or, in the alternative,

                award Plaintiffs front pay in lieu of reinstatement;

        E.      Award Plaintiffs compensatory and punitive damages;

        F.      Award Plaintiffs costs and reasonable attorney's fees; and

        G.      Grant such other and further relief as may be deemed just and proper in the

                premises.

        PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

                                                  7
Case 0:21-cv-61741-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 8 of 8




 Dated:     August 19, 2021         Respectfully submitted,
            Boca Raton, FL
                                    PADULA BENNARDO LEVINE, LLP
                                    Attorneys for Plaintiffs
                                    3837 NW Boca Raton Blvd., Suite 200
                                    Boca Raton, FL 33431
                                    Telephone:      (561) 544-8900
                                    Facsimile:      (561) 544-8999

                                    Daniel R. Levine
                                    DANIEL R. LEVINE, ESQ.
                                    Florida Bar No. 0057861
                                    Primary E-Mail:        drl@pbl-law.com
                                    Secondary E-Mail:         ak@pbl-law.com




                                       8
